DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species of material of the protective layer.
The species are independent or distinct because each species is drawn to a different embodiment of the apparatus and only one such apparatus is usable per a method. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the species have acquired a separate status in the art in view of their different classification, 
- the species have acquired a separate status in the art due to their recognized divergent subject matter,
- the species require a different field of search e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Jonathan Wright on July 28, 2022 a provisional election was made without traverse to prosecute the species of silicon nitride protective layer. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20, 22 and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
Claims 1, 4, 6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henri (9,385,318).
Henri teaches
- providing substrate features with an aspect ratio (at least 10:1, col 5, lines 9-14), the feature comprising and comprising a first exposed material of carbon (see particularly as in Fig. 1b, 103, 105) and a second exposed material of a chalcogen (104, 106),
- forming a conformal dielectric protective layer on the surface of the feature – see wherein SiN 109 (see Fig. 1, particularly 1C) is formed on the feature, 
- the SiN is formed by PEALD (col 13-14), therefore the first and second reactants are exposed to the substrate as claimed (though it is noted that there is no particular requirement to expose the reactants actually the “exposed” materials, and
- forming a conformal hermetic encapsulation layer – wherein the SiN is formed again by PEALD, see wherein SiN layer 110 is formed over the protective layer.
For clarification, the process of forming the layer by PEALD includes exposing the substrate to first and second reactants and is further temperature is 50-400 degrees (col 13, lines 20-25), thereby meeting all claim limitations.  
	Regarding claim 4, the protective layer substantially adheres to the surface of the first and second exposed materials as outlined above.
	Regarding claims 6 and 21, the claimed aspect ratio is at once envisioned by that of Henri as above and therefore the range is anticipated.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Henri.
Regarding claims 8, 12 and 19, Henri teaches a plasma of 25-1000W (col 13, lines 60-65) thereby overlapping both ranges.  There is no distinction required between the first and second plasmas – they are considered a first plasma of forming the first layers and then the second plasma during formation of further layers of SIN
	Regarding claim 9, the teachings carry out all of the same claimed process steps of forming a barrier and then forming a SiN layer over the same materials (including the same process conditions, see the rejections of claims 8, 10-13 and 20 in reference to temperature, plasma power and pressure)– the instant claims do not set forth any particular condition that would be expected to form a different amount of nitridation, therefore, since the prior art and instant claimed method is the same, it would follow that the results of a nitridation of the substrate of less than or about 10 angstroms.  
Regarding claims 10, 11, and 13, Henri teaches a pressure of 2-8 Torr and a deposition rate of 20A/min (col 10, lines 15-25).
Regarding claim 14, Henri generally teaches repeating cycles until a desired thickness is reached, col 14, lines 28-32, while not specifically teaching a speed at which the cycles are performed, it would have been obvious to one of ordinary skill the art to perform the cycles at any rate that makes an effective layer – the teachings further include that pulse time (which is associated with the cycle rate, is a controllable variable (col 17, lines 36-60).
Regarding claim 15, the arguments applied above in claim 9 are applied but not repeated – the prior art and instant claimed process conditions are the same, therefore the same results of the claimed etch rate of less than or equal to about 8.5 A/min would be expected.  There are no process conditions beyond those disclosed that are understood to result in the claimed etch rate.
	Regarding claim 16, the teachings include a thickness of at least 20A (claim 9).
	Regarding claim 17, as with claim 9 above – the instant claims do not set forth any particular condition that would be expected to form a different amount of oxidation than the prior art, therefore, since the prior art and instant claimed method is the same, it would follow that the results of an oxidation of the encapsulation layer under the noted text conditions would result in the same results.
	Regarding claim 18, all elements of the claim are met per the process as described above - particularly claims 1, as well as 6, 8 and 12-14 in regard to further process conditions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henri in view of Wang (2004/0121085) or/and Matsuura (2006/0216418).
The teachings of Henri are described above, the alternative rejection is applied as Henri does not explicitly teach any etch rate of the SiN layers.
Wang teaches that a SiN etch rate is modifiable by treating it with a hydrogen plasma, see [0034] and Fig. 1/related text.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the SiN layer of Henri as desired by treating with hydrogen radicals as it would help form a more desirable SiN layer.    Matsuura further teaches that a low silicon nitride etch rate is desired, [0007, 64], therefore one would be further motivated to take the actions as described by Wang for the purpose of controlling the wet etch rate of the layer of Henri as the combined teachings include that it is beneficial and Matsuura particularly directs one to maintain a low etch rate.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The claims have been amended to remove mention of the substrate damage, and a different embodiment of Henri is herein applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715